

Exhibit 10.7
SECOND AMENDMENT TO AGREEMENT
FOR PURCHASE AND SALE
WESLEY VILLAGE APARTMENTS
THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Second
Amendment”) is made and entered into as of February 8, 2017 (the “Amendment
Effective Date”) by and between KBS LEGACY PARTNERS WESLEY LP, a Delaware
limited partnership formerly known as KBS LEGACY PARTNERS WESLEY LLC, a Delaware
limited liability company, and KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware
limited liability company (collectively, “Seller”), and BLUEROCK REAL ESTATE,
LLC, a Delaware limited liability company (“Buyer”).
WHEREAS, the Buyer and Seller entered into that certain Agreement for Purchase
and Sale having an Effective Date of December 29, 2016 and that certain
Reinstatement and First Amendment to Agreement for Purchase and Sale dated
January 30, 2017 (together, the “Agreement”).
WHEREAS, the Buyer and Seller have mutually agreed to further amend the
Agreement.
NOW, THEREFORE, in consideration of the agreement set forth herein and for TEN
and NO/100 DOLLARS ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the parties, the
parties agree as follow:
1.Capitalized Terms. All capitalized terms used in this Second Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement.
2.Approval Date. Notwithstanding anything contained in the Agreement to the
contrary, the Approval Date is hereby extended to 5:00 Pacific Time on February
10, 2017. The extension of the Approval Date to February 10th is to permit Buyer
to finish its review and due diligence with respect to the current flood zones
applicable to the Property and pricing of flood insurance related thereto
(together, the “Flood Condition”). Notwithstanding anything in the Agreement to
the contrary, the Buyer’s election to terminate at any time on or before the
Approval Date as a result of the Flood Condition, which was previously objected
to in connection with the Buyer’s notice of Objectionable Title Matters, shall
constitute a Full Refund Event.
3.Counterparts. This Second Amendment may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall be deemed one
and the same instrument. Facsimile or electronic signatures on this Second
Amendment shall be treated as and given full force and effect as original
signatures.
4.Entire Agreement. This Second Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Except as
modified in this Second Amendment, all terms and conditions of the Agreement
shall remain in full force and effect. In the event of any conflict between the
terms and conditions of the Agreement and this Second Amendment, this Second
Amendment shall govern.


1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Amendment Effective Date.
SELLER:
KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


BY:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
general partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By: /s/ Guy K. Hays    
Name: Guy K. Hays            
Title: Executive Vice President    




KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By: /s/ Guy K. Hays    
Name: Guy K. Hays            
Title: Executive Vice President    


2


Signature page – Second Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)

--------------------------------------------------------------------------------








BUYER:
BLUEROCK REAL ESTATE, LLC,
a Delaware limited liability company


By:
/s/ James Babb                

Name:
James Babb            

Title:
Authorized Signatory    







3


Signature page – Second Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)